Citation Nr: 0927720	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  08-14 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

2.  Entitlement to service connection for left arm burn scar.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for an acquired 
psychiatric condition, claimed as posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to 
February 1973 and from December 2003 to February 2005.  This 
case comes to the Board of Veterans' Appeals (Board) from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

The Veteran testified before the undersigned Veterans Law 
Judge in February 2009.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  On February 10, 2009, prior to the promulgation of a 
decision in the appeal, the appellant indicated that a 
withdrawal of the issues of entitlement to service connection 
for GERD, a left arm burn scar, and a heart disorder was 
requested.  

2.  Hypertension was first diagnosed prior to the Veteran's 
second period of active duty service and was not aggravated 
by such service.

3.  The Veteran did not engage in combat with the enemy.  

4.  The weight of the competent evidence supports a diagnosis 
of PTSD; the evidence establishes in-service incurrence of a 
stressful event; and the competent evidence shows a nexus 
between the currently-diagnosed PTSD and the stressful events 
in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant on the issue of entitlement to service 
connection for GERD have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).  

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant on the issue of entitlement to service 
connection for a left arm burn scar have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).  

3.  The criteria for withdrawal of a Substantive Appeal by 
the appellant on the issue of entitlement to service 
connection for a heart disorder have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).  

4.  Hypertension was not incurred or aggravated by active 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).

5.  With the resolution of reasonable doubt in the Veteran's 
favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154(a), 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
4.125(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  

At the February 10, 2009, Board videoconference hearing, the 
Veteran indicated his intent to withdraw the issues of 
entitlement to service connection for GERD, a left arm burn 
scar, and a heart disorder.  This withdrawal was confirmed in 
correspondence dated in February 2009.  

In such circumstances, the Board has no choice but to 
withdraw the appeals.  Therefore, the Board finds that the 
appellant has withdrawn this appeals and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration with respect to these claims.  Accordingly, the 
Board does not have jurisdiction to review the appeals and 
they are dismissed.

II.  Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111 (2002).  The presumption of 
soundness attaches only where there has been an induction 
examination in which the claimed disability was not detected.  
Bagby v. Derwinski, 1 Vet. App. 255 (1991).  

The language of the corresponding regulation, 38 C.F.R. § 
3.304(b), was amended during the pendency of this appeal, 
effective May 4, 2005.  See 70 Fed. Reg. 23,027-29 (May 4, 
2005).  The amended regulation requires that VA, rather than 
the claimant, bear the burden of proving that the disability 
at issue pre-existed entry into service, and that the 
disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 
(2003).

In order to rebut the presumption of soundness, there must be 
clear and unmistakable evidence that this preexisting 
condition was not aggravated by service.  A preexisting 
disability or disease will be considered to have been 
aggravated by active service when there is an increase in 
disability during service, unless there is clear and 
unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (2002); 38 C.F.R. 
§ 3.306(a), (b) (2008).  

Aggravation of a preexisting condition may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  See Falzone v. Brown, 8 Vet. App. 
398, 402 (1995) (holding that the presumption of aggravation 
created by section 3.306 applies only if there is an increase 
in severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).

VA may show a lack of aggravation by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  38 U.S.C.A. § 1153 (2002).  
Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993) (citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991)).

Here, the Veteran is claiming entitlement to service 
connection for hypertension.  Specifically, he concedes that 
hypertension was diagnosed prior to his second period of 
active duty; however, he contends that this preexisting 
hypertension was aggravated during his second period of 
active duty.  As indicated under 38 C.F.R. § 4.104, 
Diagnostic Code 7101, hypertension is defined as diastolic 
blood pressure predominantly 90 mm. or greater.  Isolated 
systolic hypertension means that systolic blood pressure is 
predominantly 160 mm. or greater, with a diastolic blood 
pressure of less than 90 mm.  

The Veteran's first diagnosis of hypertension was rendered in 
April 2003, approximately eight months prior to his second 
period of active duty.  His blood pressure readings in April 
2003 were 162/96 mmHg, 158/92 mmHg, 138/80 mmHg, 168/106 
mmHg, and 168/92 mmHg.  His blood pressure reading was 160/86 
mmHg in May 2003, 170/90 mmHg in July 2003, and 146/96 mmHg 
in September 2003.  

At his February 2009 Board videoconference hearing, the 
Veteran indicated that his blood pressure medication was 
changed while on active duty after he reported feeling dizzy, 
and claimed that the condition had been aggravated during 
service.  However, a February 2005 post-deployment health 
assessment note indicated that his hypertension was well-
controlled on medications.  His blood pressure reading at 
this time was only 140/80 mmHg, lower than his readings prior 
to active duty.  

Similarly, post-service treatment records show that his blood 
pressure readings remained lower than they were prior to 
active duty.  A May 2005 VA examination revealed blood 
pressure readings of 140/80 mmHg in the right arm and 150/90 
mmHg in the left arm.  Although he indicated having high or 
low blood pressure in a May 2006 Report of Medical History 
for the Army Reserve, he reported never suffering from 
dizziness or fainting spells.  

In this case, there is no induction examination of record in 
conjunction with the Veteran's 2003 to 2005 period of 
service.  The VA may not penalize him for this omission and, 
accordingly, it must afford him the presumption of soundness.  
See Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994).  

However, there is clear and unmistakable evidence that the 
Veteran's hypertension preexisted this second period of 
active duty service.  Specifically, as discussed above, a 
hypertension diagnosis was first rendered in April 2003 
(eight months prior to his December 2003 induction).  
Elevated blood pressure readings were again obtained in May 
2003, July 2003, and September 2003 (all prior to his 
December 2003 induction).  Moreover, he concedes that 
hypertension preexisted his the start of his second period of 
active duty in December 2003.

In addition, the Board also finds there is clear and 
unmistakable evidence which establishes that the preexisting 
hypertension was not aggravated by the Veteran's period of 
active service.  Indeed, as reflected in the blood-pressure 
readings listed above, the Veteran's blood pressure was 
higher in the months leading up to his second period of 
active service than they were during or subsequent to 
service.  

His hypertension and blood pressure levels were indicated to 
be well controlled under medication during and subsequent to 
his period of active service.  As this demonstrates a 
decrease rather than an increase of disability during 
service, the evidence is clear and unmistakable that 
hypertension was not aggravated in service.  38 U.S.C.A. § 
1153 (2002); 38 C.F.R. § 3.306(a), (b) (2008).  

The Board has considered the Veteran's statements that his 
hypertension was aggravated by his second period of active 
service.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant. See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he felt dizzy while in service due to his 
hypertension.  

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
 
In this case, the Board finds that the Veteran's reported 
history of aggravation of hypertension during active service 
is not competent.  Significantly, as a layperson, he is not 
competent to offer opinions on a medical diagnosis or 
causation.  See Moray v. Brown, 5 Vet. App. 211 (1993); see 
also Robinson v. Shinseki, 557 F.3d 1355 (2009) (knee 
pathology, identified as degenerative joint disease, is not 
the type of disorder that a lay person can provide competent 
evidence on questions of etiology or diagnosis).  

The Board has weighed the Veteran's statements as to 
aggravation against his actual blood pressure readings and 
finds his recollections as to symptoms experienced in the 
distant past, made in connection with a claim for benefits, 
to be less probative.  Therefore, aggravation has not here 
been established, either through the competent evidence or 
through his statements.

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

PTSD

In addition to the laws and regulations outlines above, 
service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical 
evidence establishing a link between current symptoms and an 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2008).  

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
Veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory, that is, not contradicted by 
service records and "consistent with the circumstances, 
conditions, or hardships of such service."  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d),(f) (2008); Doran 
v. Brown, 6 Vet. App. 283, 289 (1994).  

On the other hand, if it is determined that a veteran did not 
engage in combat with the enemy, or the claimed stressor is 
not related to combat, then the veteran's testimony alone 
does not suffice to establish the occurrence of the alleged 
stressor; instead, the veteran must corroborate his testimony 
by credible supporting evidence.  See Stone v. Nicholson, 480 
F.3d 1111 (2007) (finding no error in Board determination 
that a non-combat veteran's "own statements cannot serve as 
'corroboration' of the facts contained in those 
statements"); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  In this case, the evidence does not show 
that he actually engaged the enemy in combat.  VAOPGCPREC 12-
99.  His DD Form 214 does not reflect that he received any 
awards, citations, or decoration denoting having served in 
combat.  

As noted above, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R. § 3.304.  

Here, the Veteran claims that he is entitled to service 
connection for PTSD because of in-service stressful events 
that occurred during his active duty service in Iraq between 
March 2004 and January 2005.  Specifically, he reported that, 
as a hazardous materials specialist serving with the 357th 
Combat Support Group and stationed at Tallil Airbase near 
Nasiriyah, Iraq, he provided escort services for civilian 
vehicles traveling between Tallil and the surrounding cities 
of Baghdad, Nasiriyah, Al Hillah, and Balad.  He reported the 
presence of suicide bombers as well as the occurrence of 
beheadings and attacks on military convoys in the vicinity.  

Additionally, at his February 2009 Board videoconference 
hearing, he testified that Tallil Air Base came under attack 
by enemy rockets between August 2004 and October 2004.  He 
further testified that he was sent on vehicle recovery 
missions and on one such mission retrieved a dead, 
dismembered soldier whose tractor was hit by an improvised 
explosive device (IED).  He claimed that he lived in constant 
fear of being killed the entire 11 months and 3 days he was 
stationed in Iraq, and asserted that a January 2005 post-
deployment examination which contained information suggesting 
otherwise was false.  

The Veteran submitted four lay statements from service 
comrades which corroborate his accounts of Tallil Airbase 
coming under attack, as well as his accounts of participating 
in military convoys and vehicle recovery missions.  
Significantly, service personnel records confirm that he was 
attached to the 357th Combat Support Group.  This 
corroborates his own statements and testimony as well as the 
letters from his service comrades.  

The Board notes that the Veteran's DD-214 indicates that he 
served in a designated imminent danger pay area from February 
2004 to January 2005.  The Board recognizes his 11 months in 
a designated imminent danger pay area as the credible 
supporting evidence needed to corroborate his stressors.  

Based on this evidence, the Board finds that the reported in-
service stressors of coming under attack, participating in 
convoys with danger of IEDs, and serving in an area of 
imminent danger for 11 months has been verified.  Resolving 
reasonable doubt on this question in the Veteran's favor, the 
Board finds that the reported stressor occurred; therefore, 
the stressful event is considered verified by the evidence of 
record.  

Having determined that the record contains credible 
supporting evidence that the claimed in-service stressor 
occurred, the Board will consider whether the Veteran has a 
current diagnosis of PTSD and medical evidence establishing a 
link between current symptoms and an in-service stressor. 

In a March 2005 private psychological review, the examiner 
diagnosed the Veteran with chronic PTSD and adjustment 
disorder (depressed mood), and attributed the diagnosis to 
his experiences in an imminent danger zone in Iraq.  The 
examiner opined that the Veteran needed to be seen in therapy 
on a weekly basis to help him deal with the trauma he 
experienced in Iraq.    

Additionally, VA treatment records indicate ongoing mental 
health treatment for PTSD.  Therefore, the record reflects a 
competent medical diagnosis of PTSD that has been related, at 
least in part, to the verified in-service stressful events 
during the Veteran's service in Southeast Asia.  

In sum, the record shows verified in-service stressful 
events, a diagnosis of PTSD, and medical evidence 
establishing a link between current symptoms and verified in-
service stressors.  For these reasons, and with the 
resolution of reasonable doubt in the Veteran's favor, the 
Board finds that PTSD was incurred in service.  

III.  The Duty to Notify and the Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in April 2005 and May 2005 that fully 
addressed all notice elements and were sent prior to the 
initial RO decision in this matter.  The letters informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in April 2008, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained service treatment records and VA 
treatment records.  Further, the Veteran submitted private 
treatment records, written statements, and lay statements 
from his spouse and service comrades, and was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge in February 2009.  

Next, a specific VA medical opinion pertinent to the issues 
on appeal was obtained in May 2005.  Although this 
examination report did not specifically opine as to the issue 
of in-service aggravation of hypertension, the Board finds 
that a remand for a second VA examination is not warranted as 
there is clear and unmistakable evidence (obvious and 
manifest) that hypertension was not aggravated by service.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




	(CONTINUED ON NEXT PAGE)



ORDER

The appeal for entitlement to service connection for GERD is 
dismissed.

The appeal for entitlement to service connection for a left 
arm burn scar is dismissed.

The appeal for entitlement to service connection for a heart 
disorder is dismissed.

Service connection for hypertension is denied. 

Service connection for PTSD is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


